Citation Nr: 1418073	
Decision Date: 04/23/14    Archive Date: 05/02/14

DOCKET NO.  09-15 308A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES


1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1976 to October 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2007 and November 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied service connection for hearing loss, tinnitus, and hepatitis C.

In an April 2010 notice to the Veteran concerning VA's duty to assist in the development of his claim, the RO indicated that the claims on appeal require reopening, but the Board finds that the Veteran's notices of disagreement and substantive appeals (Form 9) concerning the disputed rating decisions were timely, and thus, reopening is not required.

Additionally, in a June 2013 rating decision, the RO granted the Veteran's claim of service connection for tinnitus.  This issue is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (holding that the RO's award of service connection constitutes a full award of benefits on the appeal initiated by the veteran's notice of disagreement on such issue).

The issue of the Veteran's entitlement to service connection for hepatitis C is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In August 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal is requested.



CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant's authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.

In the present case, the appellant, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.


REMAND

The Board finds that a supplemental opinion is needed concerning the etiology and possible onset of the Veteran's claimed hepatitis C.

The Veteran has contended that he is entitled to service connection for hepatitis C, which he attributes to viral hepatitis that he contracted during service.  His STRs show that he was hospitalized in November 1981 for "acute viral hepatitis of an undetermined type."  His medical history includes the report of a June 2013 VA examination in which an examiner notes that the Veteran currently has hepatitis A antibodies, which indicates that the type of hepatitis he had during service was type A; his hepatitis A resolved during service without any residuals; he currently has active hepatitis C; and the Veteran's claimed hepatitis C was less likely than not incurred in or caused by his in-service illness.  The examiner also noted that hepatitis A is symptomatic whereas hepatitis C does not cause any acute symptomatology, but can develop into chronic, active hepatitis.

The examiner's ultimate conclusion does not address whether it is possible that the Veteran had both hepatitis A and hepatitis C during service, a question that the Board finds probative because the examiner acknowledged that hepatitis C does not cause any acute symptomatology.  Additionally, the Board finds that an opinion is necessary concerning whether hepatitis of an undetermined type can develop into hepatitis C within ten years of exposure to any identified risk factors.

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate measures to obtain copies of any outstanding records of pertinent VA or private medical treatment since June 2013.

2.  Obtain a supplemental opinion from the June 2013 VA medical examiner.  If, for whatever reason, this examiner is no longer available or able to provide a supplemental opinion, then obtain an opinion from a different examiner.  If this is the case, it may be necessary to have the Veteran reexamined, but this is left to the examiner's discretion as to whether another examination is needed or whether the requested medical comment can be provided with review of the claims file.

Provide the claims file to the examiner and ensure that it is reviewed.  Following review of the record, the examiner is asked to address the following:

(a) whether it is possible that the Veteran had both hepatitis A and hepatitis C during service;

(b) whether "acute viral hepatitis of an undetermined type" can develop into hepatitis C within ten years of exposure to potential risk factors; and finally, 

(c) whether it is at least as likely as not that the Veteran's hepatitis C is related to or had its onset during service.  

The examiner is asked to report all relevant findings in detail and all opinions provided should be supported by clearly stated rationale.

The examination report must reflect the examiner's consideration and analysis of both the medical and lay evidence of record, including the Veteran's August 2013 statement that his report of intravenous drug use was misconstrued and that he used intravenous drugs for treatment in the 1970s.

If the examiner is unable to provide an opinion without resorting to speculation, the examiner should explain why a definitive opinion cannot be provided.

If the examiner finds that an additional examination is required, all necessary testing should be completed.

3.  When the above development has been completed, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, issue an additional supplemental statement of the case to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).





		
STEVEN D. REISS
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


